ELDRIDGE, J.,
dissenting.
The plurality opinion by Judge Adkins takes the position that a motion to correct an illegal sentence, pursuant to a trial court’s authority under Maryland Rule 4-345(a), should be dismissed as moot if the sentence has been served. I disagree. In my view, the plurality’s reasoning is seriously flawed in several respects.
Most importantly, the plurality’s decision cannot be squared with the plain language of Rule 4-345(a). In a few clear, unqualified words, the Rule states (emphasis added): “The court may correct an illegal sentence at any time.” The plurality would insert into the Rule the words “before expiration of the sentence,” or similar language, as a limitation or qualification of the phrase “at any time.” In so doing, the opinion violates the principle that a “court may neither add nor delete language so as to reflect an intent not evidenced in the plain and unambiguous language of the” enactment. State v. Holton, 420 Md. 530, 541, 24 A.3d 678, 684 (2011), quoting Price v. State, 378 Md. 378, 387, 835 A.2d 1221, 1226 (2003). See, e.g., Bednar v. Provident, 402 Md. 532, 543-544, 937 A.2d 210, 216-217 (2007) (The word “any” means what it says and not something else); BAA v. Acacia Mutual Life Insurance Co., 400 Md. 136, 151, 929 A.2d 1, 10 (2007), and cases there cited.
Moreover, when the framers of Rule 4-345 and this Court intended a qualification of the phrase “at any time,” they did so expressly. Thus, paragraph (d) of Rule 4-345, relating to a court’s authority over sentences for certain types of offenses, begins as follows (emphasis added): “At any time before expiration of the sentence in a case involving,” etc. Para*90graph (a) of the Rule, however, does not include the qualification “before expiration of the sentence.”
This Court has considered a multitude of cases under Rule 4-345(a) or a predecessor rule or procedure. No opinion of this Court in any of those cases, however, supports the plurality’s holding. Presumably, in some of the cases, involving relatively short sentences of confinement, the sentences may have been served. Nevertheless, whether or not the sentence had expired was a non-issue. The only authority cited by the majority is a Wyoming case, Sanchez v. State, 982 P.2d 149 (Wyo.1999), and in that case the defendant’s challenge did not relate to the term of confinement but concerned the place of confinement for a portion of the term.
The plurality’s theory is that, “once a defendant has completed his or her sentence * * *, there is no longer a sentence to correct, and a court should dismiss the motion as moot.... ” The sentence, however, still exists. It has not been expunged. A countless number of situations occur where a prison sentence has collateral consequences. The plurality decision states that “there is no indication that [Barnes] is currently subject to any consequences....” (Emphasis added). Nevertheless, he may in the future be subject to consequences resulting from the conviction and sentence.
Finally, I concur with that portion of the Court of Special Appeals’ opinion in which the appellate court, agreeing with Barnes’s procedural argument, held that the merits of the case should be addressed. The Court of Special Appeals stated (Barnes v. State, 195 Md.App. 1, 9, 5 A.3d 1103, 1107-1108 (2010)):
“In his brief, Barnes alleges that the circuit court erred in sentencing him to prison for violating a condition of probation that should never have been imposed. Stated differently, Barnes claims that he was subjected to an illegal sentence because he should never have been required to register in the first place. Because this alleged illegality *91inheres in the sentence itself, we have the authority to entertain Barnes’s appeal under Rule 4-345.
“Barnes asserts that he is ‘currently serving an illegal sentence because he is incorrectly and illegally being forced ... to register as a child sexual offender.’ According to Barnes, the law under which he was convicted in 1998 ‘did not require him to register as a sex offender’ and, therefore, ‘it was illegal to sentence him for not complying with those registration requirements’ in 2005.”
As the plurality opinion does not decide the merits of the case, I shall not discuss the merits.
Chief Judge BELL joins this dissenting opinion.